                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION

AMY DUNN, individually and as             )
the natural parent of DANIELLE            )
DEMONBREUN, JAMES DUNN                    )
and RONALD CURTIS                         ) CIVIL ACTION
PATTERSON,                                ) FILE NO.: 2:17-CV-00246-RWS
                                          )
       Plaintiffs,                        )
                                          )
v.                                        )
                                          )
COLUMBIA NATIONAL                         )
INSURANCE COMPANY,                        )
                                          )
       Defendants.                        )

        JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
      Pursuant to Federal Rule of Civil Procedure Rule 41(a)(1)(A)(ii), the parties

hereto stipulate and agree that this action is hereby dismissed with prejudice. Each

party shall bear its own costs and attorneys’ fees.
Respectfully submitted on January 22, 2020 by:

/s/ Richard E. Dolder                      /s/ Stephen J. Rapp
James (Jay) Sadd                           Stephen J. Rapp
Georgia Bar No. 622010                     Georgia Bar No. 103806
Richard E. Dolder, Jr.                     John C. Bonnie
Georgia Bar No. 220237                     Georgia Bar No. 067540
SLAPPEY & SADD                             WEINBERG, WHEELER,
352 Sandy Springs Circle                   HUDGINS GUNN & DIAL, LLC
Atlanta, Georgia 30328                     3344 Peachtree Road, NE
(404) 255-6677 (telephone)                 Suite 2400
jay@lawyersatlanta.com                     Atlanta, Georgia 30326
rich@lawyersatlanta.com                    (404) 876-2700 (telephone)
Attorneys for Mr. Patterson                srapp@wwhgd.com
                                           Attorneys for Columbia

/s/ Mark W. Alexander
Mark W. Alexander
Georgia Bar No. 008930
STEWART, MELVIN
& FROST, LLP
Post Office Box 3280
Gainesville, Georgia 30503
(770) 536-0101 (telephone)
malexander@smf-law.com

Daniel J. Sammons
Georgia Bar No. 623545
SAMMONS & HENNEKE
Post Office Box 3157
210 Washington Street #208
Gainesville, Georgia 30503
(770) 535-8488 (telephone)
mtnlawdog@yahoo.com
Attorneys for the Dunn Family




                                    2
                          CERTIFICATE OF SERVICE

      I hereby certify that on this day I electronically filed the forgoing Joint

Stipulation of Dismissal With Prejudice with the Clerk of Court using the

CM/ECF system, which will automatically send e-mail notification of such filing

to the attorneys of records for all parties. I further certify that the foregoing was

prepared in Times New Roman 14pt font and otherwise complies with Local

Rule 5.1.

      Submitted on January 22, 2020.

                                  /s/ Richard E. Dolder
                                  Richard E. Dolder
                                  Georgia Bar No. 220237
                                  SLAPPEY & SADD, LLC
                                  352 Sandy Springs Circle
                                  Atlanta, Georgia 30328
                                  (404) 255-6677 (voice)
                                  rich@lawyersatlanta.com
                                  Attorney for Mr. Patterson
